NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                            2007-1469

                    BRADY CONSTRUCTION INNOVATIONS, INC.,

                                                                 Plaintiff-Appellant,

                                                  v.

              CALIFORNIA EXPANDED METAL PRODUCTS COMPANY,

                                                                 Defendant-Appellee.

                         -----------------------------------------------------

                                            2008-1057

                    BRADY CONSTRUCTION INNOVATIONS, INC.,

                                                                 Plaintiff-Appellee,

                                                  v.

              CALIFORNIA EXPANDED METAL PRODUCTS COMPANY,

                                                                 Defendant-Appellant.


        R. Joseph Trojan, Trojan Law Offices, of Beverly Hills, California, argued for
plaintiff-appellant and plaintiff-appellee.

      Paul A. Stewart, Knobbe, Martens, Olson & Bear, LLP, of Irvine, California,
argued for defendant-appellee and defendant-appellant. With him on the brief were Vito
A. Canuso, III, and Michael K. Friedland.

Appealed from: United States District Court for the Central District of California

Chief Judge Alicemarie H. Stotler
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                            2007-1469

                    BRADY CONSTRUCTION INNOVATIONS, INC.,

                                                                          Plaintiff-Appellant,
                                                  v.


              CALIFORNIA EXPANDED METAL PRODUCTS COMPANY,

                                                                          Defendant-Appellee.

                     --------------------------------------------------------------

                                            2008-1057

                    BRADY CONSTRUCTION INNOVATIONS, INC.,

                                                                          Plaintiff-Appellee,
                                                  v.


              CALIFORNIA EXPANDED METAL PRODUCTS COMPANY,

                                                                          Defendant-Appellant.



Appeal from United States District Court for the Central District of California in case no.
07-CV-217, Chief Judge Alicemarie H. Stotler

                              __________________________

                                DECIDED: August 15, 2008
                              __________________________

Before MICHEL, Chief Judge, RADER and MOORE, Circuit Judges.

MICHEL, Chief Judge.
       Brady Construction Innovations, Inc. (“Brady”) appeals from the district court’s

summary judgment of invalidity. Order, Brady Construction Innovations, Inc. v.

California Expanded Metal Products Company, No. 07-217 (C.D. Cal. June 13, 2007)

(“Summary Judgment Order”).           California Expanded Metal Products Company

(“CEMCO”) appeals from the district court’s denial of its motion for attorneys’ fees.

Order, Brady Construction Innovations, Inc. v. California Expanded Metal Products

Company, No. 07-217 (C.D. Cal. Sept. 26, 2007) (“Fees Order”).              We heard oral

argument on July 7, 2008.        For the reasons discussed in our opinion in Brady

Construction Innovations, Inc. v. Perfect Wall, Inc., Nos. 2007-1460, -1486, we affirm

both the district court’s summary judgment of invalidity and denial of attorneys’ fees. *




       *
               CEMCO also sought attorneys’ fees under Rule 11 on the same basis as it
sought fees under Section 285. The district court’s denial of a motion for Rule 11
sanctions is reviewed for abuse of discretion. E.g., Q-Pharma, Inc. v. Andrew Jergens
Co., 360 F.3d 1295, 1299 (Fed. Cir. 2004). We have reviewed CEMCO’s arguments as
to attorneys’ fees as well as the correspondence in the record between CEMCO’s
counsel and Brady’s counsel, and we conclude that the district court did not abuse its
discretion in denying attorneys’ fees under Rule 11.
                                            2

2007-1469; 2008-1057